Citation Nr: 1015751	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a separate initial compensable rating for 
service-connected diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The medical and other evidence of record indicates that the 
Veteran's diabetic nephropathy is manifested by normal kidney 
function and noncompensable hypertension; albumin (with or 
without hyaline, granular casts, red blood cells, or casts 
with a history of acute nephritis), edema, albuminuria, 
lethargy, weakness, anorexia, weight loss, limitation of 
exertion, blood urea nitrogen (BUN) 40 to 80mg% or greater, 
creatinine 4 to 8mg% or greater, renal dysfunction requiring 
regular dialysis, or markedly decreased function of kidney or 
other organ systems is not shown.


CONCLUSION OF LAW

The criteria for a separate initial compensable rating for 
diabetic nephropathy are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.104, Diagnostic Code 7101; 
4.119, Diagnostic Code 7913, Note (1); 4.115(a); 4.115(b), 
Diagnostic Code 7541 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and VA treatment 
records, and afforded him a VA examination with respect to 
this claim in November 2007, with a subsequent addendum 
opinion in February 2008.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that this 
examination is adequate for purposes of rendering a decision 
in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that on his substantive appeal, the Veteran 
requested that he be provided with an additional examination 
by a nephrologist, or kidney specialist.  However, 
examination by a specialist is not required by either 
38 U.S.C.A. § 5103A(3) or 38 C.F.R. § 3.159(c).  See also Cox 
v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy 
its duty to assist under 38 U.S.C.A. § 5103A(d) when it 
provides a medical examination "performed by one able to 
provide competent medical evidence.")  Moreover, there is no 
indication from the medical evidence of record, which 
includes reports of treatment by VA nephrologists on an 
outpatient basis, that an additional examination by a 
specialist is needed for purposes of rating the Veteran's 
diabetic nephropathy.  See Hyder v. Derwinski, 1 Vet. App. 
221, 224 (1991) (VA may not ignore the recommendations of its 
own doctors in requesting an examination by a specialist for 
rating purposes).  To the contrary, as detailed below, the 
evidence reflects the Veteran was recently discharged from 
the nephrology clinic due to improved blood pressure and 
normal kidney function.  Accordingly, a remand for an 
examination by a specialist is not necessary.

There is additionally no objective evidence indicating that 
there has been a material change in the service-connected 
disability since the Veteran was last examined.  Accordingly, 
a remand for a more recent examination is not necessary. 
38 C.F.R. § 3.327(a) (2009).

The Veteran has not indicated that he has received any other 
treatment for this disability aside from that which is of 
record already.  The Board thus concludes that there are no 
additional treatment records outstanding.

Lastly, the Veteran was offered the opportunity to testify 
before the Board but he declined that offer.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Separate Initial Compensable Rating for Diabetic 
Nephropathy

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7.

In a February 2008 rating decision, the Veteran was awarded 
service connection for diabetes mellitus secondary to 
herbicide exposure.  In that decision, erectile dysfunction 
was identified as a noncompensable complication of diabetes, 
while peripheral neuropathy of the lower extremities was 
separately compensated.  In his April 2008 notice of 
disagreement, the Veteran argued that diabetic nephropathy 
was a complication of the diabetic process warranting a 
separate compensable rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2009).  

Renal involvement in diabetes mellitus is to be rated as 
renal dysfunction.  
See 38 C.F.R. § 4.115(b), Diagnostic Code 7541. 

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, blood urea nitrogen 
(BUN) more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent disability 
rating.  Renal dysfunction characterized by persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or a limitation of exertion 
warrants an 80 percent disability rating.  Renal dysfunction 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent disability rating.  Renal dysfunction where albumin 
is constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101 warrants a 30 percent disability rating.  Renal 
dysfunction with albumin and casts with history of acute 
nephritis; or, hypertension that is noncompensable under 
Diagnostic Code 7101 is rated as noncompensable.  38 C.F.R. § 
4.115a (2009).

Under Diagnostic Code 7101, the code used to evaluate 
hypertensive vascular disease (hypertension and isolates 
systolic hypertension), a 10 percent evaluation is warranted 
in cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent evaluation contemplates diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Initially, the Board acknowledges the Veteran's continuous 
use of medication to control his hypertension.  However, 
there is no indication of a compensable evaluation for 
hypertension in the available medical records.  In over 30 
blood pressure readings documented in the VA outpatient 
records over the course of the appeal, only one reading 
demonstrated diastolic pressure over 100, and two reflected 
systolic pressure predominantly 160 or more.  Such does not 
reflect "predominant" findings of diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more necessary for a compensable rating for 
hypertension.  

Accordingly, the Veteran's hypertension would be rated 
noncompensable under Diagnostic Code 7101, which corresponds 
to a noncompensable rating under 38 C.F.R. § 4.115(a).  

Additionally, there is no evidence of renal dysfunction 
warranting a 30 percent rating under 38 C.F.R. § 4.115(a).  
In this regard, serology testing in October 2007 revealed a 
normal BUN to creatinine ratio.

During a November 2007 VA diabetes mellitus examination and 
in a February 2008 addendum opinion, the examiner noted that 
the Veteran was hypertensive and had an increased urinary 
microalbumin to creatinine ratio of 263 (normal is 30 and 
below), which is consistent with diabetic nephropathy but did 
not rise to the level of aggravating his hypertension, which 
has been satisfactorily controlled over the past year.  BUN 
and creatinine levels were normal.  Physical examination 
revealed no peripheral edema.  

Serology testing in October 2008 revealed normal levels of 
albumin and creatinine.  Subsequent tests in December 2008, 
February 2009 and April 2009 indicated normal creatinine 
levels.

A November 2008 renal ultrasound revealed normal-sized 
kidneys without hydronephrosis.  Urinalysis in November 2008 
noted a few squamous cells, but no casts, and a micro 
hematuria.  The examining nephrologist indicated his doubt 
that diabetic nephropathy existed at this point.  

In May 2009, the Veteran was discharged from the VA 
nephrology clinic, as he evidenced "normal kidney function" 
and improved blood pressure readings.  

Accordingly, as the Veteran exhibits normal kidney function, 
he has not met the criteria for a 30 percent rating under 38 
C.F.R. § 4.115a (2009).

It also follows that 60, 80 and 100 percent ratings are not 
warranted for the Veteran's diabetic nephropathy, as they 
require more severe symptomatology.  The Veteran evidences no 
peripheral edema or decrease in kidney function.  Laboratory 
testing was negative for albumin, albuminuria, casts, BUN 40 
to 80mg%, or creatinine 4 to 8mg%.  There is no evidence of 
lethargy, weakness, or limitation of exertion.  The Veteran 
also does not evidence anorexia or weight loss-to the 
contrary, the most recent recorded weight in May 2009 for the 
Veteran, who is 69 inches tall, was 286 pounds.  Furthermore, 
the need for regular dialysis is not demonstrated. 

In short, based on the medical evidence of record the Veteran 
does not meet the criteria for a separate compensable rating 
under 38 C.F.R. § 4.115(a) for his diabetic nephropathy.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating. 
See Fenderson, supra.  

The Board has considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a separate initial compensable rating for 
service-connected diabetic nephropathy is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


